It has been the constant usage of the country, that a prior survey has always been deemed to give a right *89against a prior grant on a subsequent survey. It is proper •fio set forth in the special verdict the express conditions of warrants not to run into other surveys. That it is customary to return to and. record surveys as well as grants in the land-office, to which all parties may have recourse.
The usage of the country must be found specially, and if an objection should be made to its being so found, on pretence that it is the common law of the country, and need not be found; the answer is, that though it may be so, yet, as the determination may be ultimately elsewhere, where the usage is not known, it is proper to have it found; and there is no doubt but that a due regard will be had to it in the dernier resort.